SEPARATION AND TRANSITION AGREEMENT

This Separation and Transition Agreement is made this 16th day of July, 2007 by
and among Municipal Mortgage & Equity, LLC (the “Company”), MMA Financial, Inc.
(“Employer”) and Melanie M. Lundquist (“Employee”).

Whereas Employee is employed by Employer and has been serving as the Chief
Financial Officer of the Company and various of its subsidiaries, including
Employer; and

Whereas, Employee has tendered her resignation as Chief Financial Officer of the
Company and its subsidiaries and has determined to accept another employment
opportunity; and

Whereas, Employer, the Company and Employee desire to enter into a mutually
agreeable separation arrangement;

Now, therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follow:

1. Separation from Service. The parties agree that effective July 9, 2007,
Employee ceased to be the Chief Financial Officer of the Company and all of its
subsidiaries, including Employer. The parties agree that Employee will remain as
an employee of the Company and transition her responsibilities to the Interim
Chief Financial Officer through July 27, 2007 and her employment will cease on
that date. The parties agree that this Agreement shall be sufficient evidence of
Employee’s resignation from all such offices and employment.

2. Severance Compensation.

(a) Employer agrees to pay Employee a severance payment in the amount of
$600,000, payable in four equal quarterly installments, on July 27, 2007,
October 27, 2007, January 27, 2008 and April 27, 2008;

(b) Employer shall provide Employee with COBRA health, dental and vision
insurance benefits through and including September 30, 2007;

(c) At the time of the first payment in paragraph (a), Employer shall pay
Employee an amount equal to Employee’s accrued but unused vacation in accordance
with the Company’s standard practices; and

(d) Within ten (10) business days of the date hereof, Employer shall issue to
Employee that number of shares of restricted stock in the Company which has
vested but not yet been delivered under Employee’s Deferred Share Agreement
dated March 17, 2006 (the “2005 Deferred Share Agreement”). The parties hereto
acknowledge and agree that all unvested deferred shares under the 2005 Deferred
Share Agreement and that certain Deferred Compensation Agreement dated as of
April 6, 2007 by and between the Company and the Employee (the “2006 Deferred
Share Agreement”) are forfeited pursuant to the terms of such agreement.

3. Indemnification.



  (a)   The Company hereby agrees to (i) defend, indemnify, and hold harmless

Employee from all civil, criminal or administrative claims, actions, complaints,
investigations, damages, costs, expenses, or other liability (including but not
limited to reasonable attorney’s fees), arising out of Employee’s service as an
Officer, Employee, or consultant of, or on behalf of, the Company or any of its
subsidiaries, to the fullest extent permitted or required by law or the
Company’s operating agreement and/or bylaws; (ii) promptly pay any reasonable
legal fees and costs as and when incurred by Employee in the defense of any
claim for which indemnification is permitted or is required, provided that
Employee agrees to reimburse the Company for any such fees or costs advanced by
the Company if a court of competent jurisdiction shall enter a final,
nonappealable judgment that indemnification is prohibited by law; and (iii) for
a period of 3 years subsequent to the closure of the informal inquiry commenced
by the Securities and Exchange Commission (‘SEC”), including any ancillary
proceedings or any formal proceedings which may be instituted by the SEC in
connection therewith or in relation thereto (or, if less, the maximum period the
Company’s carrier will write such coverage at standard rates), continue coverage
and benefits for Employee under any directors’ and officers’ liability policy
maintained by the company, in accordance with its terms, in an amount at least
as great as existed as of the date of Employee’s resignation as Chief Financial
Officer.



  (b)   Employee shall promptly notify the Company in writing of any claim for

which Employee seeks indemnification or cost reimbursement; provided, however,
that delay in giving such notice shall not affect Employee’s right to
indemnification unless Employer shall have been prejudiced thereby. Employee
shall not settle any claim for which Employee seeks indemnification or
reimbursement or advancement of costs and expenses except with the prior written
consent of the Company.

4. Non-Disparagement. Employee and the Company each agree that they will not
knowingly disclose or cause to be disclosed any negative, adverse or derogatory
comments or information about one another; provided, however, that no statement
given in response to a legal obligation or as required under oath in judicial or
regulatory proceedings, or as provided to Company or Audit Committee counsel,
shall be deemed to violate this paragraph. Further, the Company agrees that,
upon written request or acknowledgment of consent by Employee, the Company will
provide Employee’s prospective employers with a neutral reference identifying
only the Employee’s dates of service, position(s) held with the Company, and
annual base salary and target bonus compensation at the time of her separation
from the Company.

5. Consultation and Cooperation. In consideration of the payments and other
benefits described in Section 2 of this agreement, Employee agrees to consult
and cooperate and to be reasonably available to the Company in connection with
the transition of Employee out of her duties as chief financial officer. Without
limiting the generality of the foregoing, Employee agrees to be reasonably
available for up to 25 hours during the month of August 2007. Employee further
agrees to consult and cooperate with the Company and to assist the Company in
completing the informal inquiry commenced by the SEC in September 2006,
including any ancillary proceedings or any formal proceedings which may be
instituted by the SEC in connection therewith or in relation thereto. Employee
further agrees to consult and cooperate with the Company in connection with any
claims which may hereafter be brought against the Company or any of its
officers, directors or employees in connection with or relating in any way to
Employee’s tenure as Chief Financial Officer.



  6.   Non-Solicitation of Employees. Until December 31, 2008, Employee shall
not

directly or indirectly solicit for employment or hire as an employee or
consultant or otherwise, nor advise anyone else to do so, any employee of the
Employer or of the Company or any of its other subsidiaries, or any individual
who has been such an employee within a period of twelve (12) months of any such
solicitation or hiring.

7. Entire Agreement. This agreement constitutes the entire agreement of the
parties as to the subject matter hereof. All prior agreements between Employee,
on the one hand, and the Company or the Employer, on the other hand (including,
but not limited to that certain Employment Agreement by and between the Employer
and the Employee dated as of December 31, 2004, the 2005 Deferred Share
Agreement, and the 2006 Deferred Share Agreement), relating in any way
whatsoever to Employee’s employment with the Company or any of its subsidiaries,
or serving as an officer thereof, are hereby terminated as of the day hereof,
and neither party shall have any further rights or obligations thereunder.

8. Miscellaneous. This agreement shall be construed in accordance with the
internal laws of the State of Maryland (terminated without reference to
principals of conflicts or law). Both parties waive the right to trial by jury
on any claims arising out of or relating in any way to this agreement. Both
parties agree that the federal and state courts of the State of Maryland shall
have exclusive jurisdiction over any litigation arising hereunder.

In witness whereof, and intending to be legally bound, the parties have executed
this agreement as of the date and year first above written.

MUNICIPAL MORTGAGE & EQUITY, LLC

 
By:/s/ Michael L. Falcone     
 
Michael L. Falcone
Chief Executive Officer
EMPLOYEE



    /s/ Melanie M. Lindquist_      Melanie M. Lundquist

